In seeking summary judgment to dismiss the complaint, defendants failed to address plaintiffs claims alleging vicarious liability for negligent entrustment and negligent maintenance of the premises. Their arguments in their reply papers were insufficient to cure the deficiency (see Dannasch v Bifulco, 184 AD2d 415, 416-417 [1992]). In any event, triable issues of fact exist as to whether the employee of defendants negligently entrusted the guns he found on the premises to his teenage son, and if so, whether defendants could be held vicariously liable for the employee’s act (see Ramos v Jake Realty Co., 21 AD3d 744 [2005]; Burns v City of New York, 6 AD2d 30 [1958]). There is also a triable issue of fact as to whether defendants negligently permitted the hazardous condition to exist on the premises through the employee’s acts (see Boderick v R.Y. Mgt. Co., Inc., 71 AD3d 144 [2009]).
Plaintiffs request for sanctions is denied. Concur — Gonzalez, EJ., Saxe, Moskowitz, Acosta and Freedman, JJ.